UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4174
SHAWN DARNELL MASON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
           James H. Michael, Jr., Senior District Judge.
                           (CR-98-19)

                      Submitted: July 31, 2001

                      Decided: August 15, 2001

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                            COUNSEL

Margaret McLeod Cain, Charlottesville, Virginia, for Appellant. Ruth
E. Plagenhoef, United States Attorney, Ray B. Fitzgerald, Jr., Assis-
tant United States Attorney, Charlottesville, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. MASON
                               OPINION

PER CURIAM:

   Shawn Darnell Mason appeals his conviction entered on his guilty
plea to possession with intent to distribute crack cocaine in violation
of 21 U.S.C. § 841(b)(1)(C) (1994), and a related firearms offense in
violation of 18 U.S.C. § 924(c) (1994). In this appeal, Mason con-
tends that his conviction deprived him of his right to testify at trial on
his own behalf and that the evidence against him was insufficient to
convict him of the firearms offense. See Bailey v. United States, 516
U.S. 137, 148 (1995). Mason also argues that the district court erred
in failing to grant sua sponte a downward departure under USSG
§ 5K1.1. Finding no merit to Mason’s contentions regarding his con-
viction and lacking the jurisdiction to review his claim that the district
court should have departed downward, we affirm Mason’s conviction
and sentence and dismiss this appeal in part.

   Mason’s first contention, that he was somehow denied his right to
testify, is completely foreclosed by his explicit waiver of that right
during the thorough Fed. R. Crim. P. 11 colloquy conducted by the
district court. Similarly, by pleading guilty, Mason relinquished his
right to challenge the sufficiency of the evidence presented as a fac-
tual basis for his plea to the firearms charge. United States v. Willis,
992 F.2d 489, 490-91 (4th Cir. 1993). Finally, review of the district
court’s decision not to depart is unavailable in the circumstances pre-
sented by this appeal. See Wade v. United States, 504 U.S. 181, 185-
86 (1992); United States v. Edwards, 188 F.3d 230, 238-39 (4th Cir.
1999), cert. denied, 528 U.S. 1130 (2000). That portion of the appeal
will be dismissed.

   Finding no reversible error, we affirm Mason’s conviction and sen-
tence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                        AFFIRMED IN PART, DISMISSED IN PART